Citation Nr: 0401727	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability based on VA hospitalization between 
November 8 and December 9, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from July 1975 until 
November 1980.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2002 
rating decision of the Regional Office (RO) in Indianapolis, 
Indiana, that denied benefits under 38 U.S.C.A. § 1151 for 
additional disability claimed to be the result of 
misadministration of epinephrine by VA medical personnel 
while hospitalized in November and December 2001.  The 
veteran filed a notice of disagreement with this rating 
decision in March 2002 and perfected a timely appeal to the 
Board.  


REMAND

The veteran asserts that he now has a fixed apical defect of 
the heart, which he did not have prior to the erroneous 
administration of epinephrine when he was hospitalized at the 
VA in November and December 2001.  He contends that he is now 
unable to control his blood pressure as he did before, and 
that compensation for a heart defect on the basis of 
38 U.S.C. § 1151 is thus warranted.  

After a review of the record, the Board finds that further 
development is indicated in this case.  Specifically, the 
Board notes that a VA physician wrote a letter to the 
appellant in November 2001 advising him that he received 
epinephrine on November 9, 2001, which was not ordered.  It 
was related that such medication could result in temporary 
symptoms that included increased blood pressure, an increase 
in heart rate, and chest pain.  The veteran underwent a 
cardiac stress test on November 29, 2001 that was interpreted 
as showing a fixed apical defect.  Extensive private and VA 
clinical records have been associated with the record since 
that time.  The Board observes in this instance, however, 
that there appears to have been no comprehensive review of 
the medical evidence for correlation of the clinical 
findings, and an opinion as to whether or not the veteran's 
apical defect is the result of VA hospitalization, and 
whether or not there is increased disability as the result 
thereof.  In the Informal Hearing Presentation dated in 
December 2003, the accredited representative requests that 
additional development be conducted in this respect.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002) is for application in this 
case.  It is observed that the appellant was apprised of his 
rights in this regard in the statement of the case dated in 
June 2002.  However, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent.  The veteran should be sent 
a VCAA letter.

2.  The veteran should be scheduled for 
examination by a cardiologist who was not 
involved in the treatment episode in 
question.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's medical history, current 
complaints, and other assertions, etc.  
All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail and 
clinically correlated to specific 
diagnoses.  After reviewing the record 
and examining the veteran, the examiner 
should render an opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's fixed apical defect, or any 
other chronic pathology, is the result 
of, or was increased by, the 
administration of epinephrine on November 
9.  If an increase in severity of an 
existing cardiovascular disability, to 
include high blood pressure, is found, 
the examiner should offer an assessment 
as to the extent of additional disability 
resulting from the aggravation.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed and conclusions reached, should 
be set forth in a detailed report.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2003). 

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
additional disability caused by VA 
medical personnel misadministration of 
epinephrine at the time of treatment 
between November and December 2001 based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
continues to be denied, the RO should 
furnish a supplemental statement of the 
case to the veteran and his 
representative, and they should be 
afforded a reasonable period in which to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




